  Case 1:18-cv-02022-RGA Document 3 Filed 01/09/19 Page 1 of 1 PageID #: 21


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 MICHAEL KENT, Individually and On Behalf           )
 of All Others Similarly Situated,                  )
                                                    )
                       Plaintiff,                   ) Case No. 1:18-cv-02022-RGA
                                                    )
        v.                                          ) CLASS ACTION
                                                    )
 RED HAT, INC., JAMES M. WHITEHURST,                ) JURY TRIAL DEMANDED
 NARENDRA K. GUPTA, SOHAIB ABBASI,                  )
 STEVE ALBRECHT, CHARLENE BEGLEY,                   )
 KIM HAMMONDS, WILLIAM S. KAISER,                   )
 KEVIN M. MURAI, and ALFRED W.                      )
 ZOLLAR,                                            )
                                                    )
                       Defendants.                  )


                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Michael

Kent (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”) with

prejudice as to the Plaintiff only. Defendants have filed neither an answer nor a motion for

summary judgment in the Action, and no class has been certified.

 Dated: January 9, 2019                         RIGRODSKY & LONG, P.A.

                                           By: /s/ Brian D. Long
                                               Brian D. Long (#4347)
 OF COUNSEL:                                   Gina M. Serra (#5387)
                                               300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                  Wilmington, DE 19801
 Richard A. Maniskas                           Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300               Facsimile: (302) 654-7530
 Berwyn, PA 19312                              Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                     Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                         Attorneys for Plaintiff
